department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list legend individual a individual b amount c amount d amount e amount f bank g court m date p date q ira x state z dear this is in response to a request dated date submitted on behalf of individual a by the authorized conservator of individual a’s estate for a ruling to waive the day rollover requirement contained in sec_408 of the internal_revenue_code the code a letter dated date supplemented the request page the authorized representative has submitted the following facts and representations individual a was the holder of ira x individual a is elderly suffers from dementia and individual b the daughter of individual a accompanied individual a is generally in poor health to bank g and individual b at the request of individual a withdrew amount c from ira x on date q amount c represents amount d the total amount in ira x minus amount e the federal tax withheld individual b made false representations to individual a in order to obtain the funds that were withdrawn from bank g she led individual a in his confused state of mind to believe that the money in ira x was hers individual b then deposited amount c in her own personal bank account the transfer of funds to individual b was made without the willing consent of individual a and was based on false representations made by individual b individual b initially refused to return the funds to individual a which resulted in legal action taken against individual b however pursuant to an agreement entered into in court m a court of competent jurisdiction in state z on date p individual b has agreed to return amount c to individual a the agreement erroneously stated the amount as amount f however pursuant to your authorized representative’s representation individual a will in fact return amount c date p was beyond the period allowed for rollovers it is represented that amount d will be contributed to an ira in individual a’s name within days after a waiver is granted based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not inciudible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 i of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you demonstrates that individual a was confused when he withdrew an amount from ira x due in part to mental impairment and that individual b obtained the funds distributed from ira x under false pretenses because individual b refused to turn the funds over to individual a it was impossible for him to roll over such funds the information presented indicates that the reasons for the failure to comply with the 60-day requirement were that individual a was mentally incapacitated and was unable to obtain access to the funds due to the intransigence of individual b therefore based on the above pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x you are granted a period of days from the issuance of this ruling letter to complete the roliover of amount d provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the amounts deposited into ira y will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page the original of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact t ttt e eh ee id te eet eee at - please address all correspondence to sincerely yours wy cya i a ore frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
